                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
JOE HAND PROMOTIONS, INC.
                                    :

       v.                           :    Civil Action No. DKC 19-1075

                                    :
PHOUNG ANH HUYNH, et al.
                                    :

                     MEMORANDUM OPINION AND ORDER

       The Clerk entered default against Defendants Phoung Anh Huynh

and Viet Pearl, LLC d/b/a Viet Pearl Restaurant on June 12, 2019,

for want of answer or other defense.           (ECF No. 13).     Defendants,

through counsel, filed a motion to vacate the entry of default and

for an additional 21 days to file a response to Plaintiff’s

complaint on July 10, 2019.      (ECF No. 18).        Defendants relate that

soon   after   service,   Ms.   Huynh   sent    the    suit   papers   to   the

Defendants’ insurer.      She received word from the insurer that it

would not provide a defense on June 12, 2019, and, promptly

thereafter, sought counsel.      Plaintiff has not filed a response in

opposition and the time to do so has now expired.

       The United States Court of Appeals for the Fourth Circuit

stated the following standard for a district court to apply in

this situation:

            As we stated in Payne [ex rel Estate of Calzada
       v. Brake], 439 F.3d [198 (4th Cir. 2006)] at 204–
       05:
               When deciding whether to set aside
               an entry of default, a district court
               should consider whether the moving
               party has a meritorious defense,
               whether it acts with reasonable
               promptness,        the       personal
               responsibility of the defaulting
               party, the prejudice to the party,
               whether there is a history of
               dilatory      action,     and     the
               availability    of   sanctions   less
               drastic.

     See Fed.R.Civ.P. 55(c) (providing that “[f]or good
     cause shown the court may set aside an entry of
     default”). We have repeatedly expressed a strong
     preference that, as a general matter, defaults be
     avoided and that claims and defenses be disposed of
     on their merits.   E.g., Tazco, Inc. v. Director,
     Office of Workers Compensation Program, U.S. Dep't
     of Labor, 895 F.2d 949, 950 (4th Cir. 1990) (“The
     law disfavors default judgments as a general
     matter.”); Consolidated Masonry & Fireproofing
     [Inc. v. Wagman Constr. Corp.], 383 F.2d [249 (4th
     Cir. 1967)] at 251 (“Generally a default should be
     set aside where the moving party acts with
     reasonable promptness and alleges a meritorious
     defense.”).    This imperative arises in myriad
     procedural contexts, but its primacy is never
     doubted.

Colleton Preparatory Acad., Inc. v. Hoover Universal, Inc., 616

F.3d 413, 417 (4th Cir. 2010)(footnote omitted).

     Here, the balance of factors favors vacating the entry of

default.   The delay has been minimal, and delay by itself is not

prejudice in this context.   Colleton Preparatory, 616 F.3d at 418

(citation omitted). Plaintiff has not opposed the motion to vacate

the entry of default and Defendants allege a plausible, meritorious


                                 2
defense.   In light of the strong preference that defaults be

avoided and that claims and defenses be disposed of on their

merits, the motion to vacate entry of default will be granted.

     Accordingly, it is this 14th day of August, 2019, by the United

States District Court for the District of Maryland, ORDERED that:

     1.    The default entered by the clerk (ECF No. 13), BE, and

           the same hereby IS, VACATED;

     2.    Defendants’ response to Plaintiff’s complaint is due

           twenty-one (21) days from the date of this Order; and,

     3.    The Clerk IS DIRECTED to transmit a copy of this Order

           to counsel of record.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   3
